HEAD, J.
The complainant, The Elyton Land Company, held a landlord’s lien on certain mantels belonging to Rumphand Benton, for the rent of a storehouse rented by them from the complainant. The respondents, Dean & King, held a mortgage on the mantels, executed by Rumph and Benton. The complainant, The Elyton Land Co., tortiously, (both against the tenants and mortgagees), took possession of the mantels, sold them and applied the proceeds to the payment of the rent then mature. It did not undertake to pursue its legal remedy, by attachment, to enforce its said lien. After-wards the mortgagees, Dean & King, by virtue of their legal title, recovered a judgment against the complainant, in a court of law, in an action of trespass, for the sum of $175, for taking said mantels. This bill is now filed by the complainant to enforce its said lien, and for relief against the said judgment at law. The respondents demurred, and moved to dismiss the bill for want of equity. The chancellor overruled both, and the respondents appealed.
It is an ancient maxim that he who seeks equity must come with clean hands. A complainant, who cannot state his case without showing that he has violated the law, offending the property rights of him whom he sues, will be denied relief in a court of equity. The principle is universal and recognized in many decisions of this court. It has been several times held that a landlord, having a lien upon property for his rent, who has tort-tiously taken the possession of the property from the tenant and converted it, cannot in the equitable action of trover brought against him by the tenant, set up his lien or equity, either in defense of the action or in mitigation of damages, notwithstanding the general principle that in that form of action equitable defenses may be made.-East v. Pace, 57 Ala. 521; Folmer v. Copeland, *279Ib. 588. These authorities rest upon the principle that a person can not invoke equity when the facts upon which he bases his right, show that he has committed a tort.-Harrison v. McCrary, 37 Ala. 687; Whitlock v. Heard, 13 Ala. 776; Sherman v. Boyce, 15 John. 447. The complainant, by its wrongful act, acquired the possession of the property, sold it and received and enjoyed the proceeds, in defiance of the legal rights of the respondents, and will not be permitted to reap these advantages and at the same time, enforce, in a court of equity, the lien it sets up.
There is no equity in the bill, and the motion to dismiss ought to have been sustained. We find in the transcript, a copy of a motion by the appellee to dismiss the appeal because the transcript was never served on or delivered to appellee or its counsel, as required by the rules. There is no evidence nor argument on the part of the appellee in support of the motion, and we will treat the same as waived.
Reversed and remanded.